Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Axel Nix, on August 3, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 35, 39 and 44 have been amended as shown below.  Claims 48-57, drawn to non-elected method inventions, have been canceled as shown below.     

35.  (currently amended) A solubilizate, comprising:  
a) an active substance that is curcumin in a content of 3 wt% to 7 wt%;   
b) at least one second 10, α-lipoic acid, and resveratrol; and  
c) at least one emulsifier having an HLB value wherein the emulsifier is and wherein the polysorbate content is at least 70 wt%.     

39.  (currently amended) The solubilizate as claimed in claim 35, wherein a diameter distribution of micelles in a dilution of the solubilizate with distilled water in a ratio of 1:500 under 10 = 6 nm to d90 = 20 nm.  

44.  (currently amended) A method for treating and/or multiple sclerosis (MS), or for reducing visceral fat, for thermogenesis, for lowering cholesterol, for lowering LDL cholesterol and/or glucose in the blood and/or triglycerides in the blood, for improving macular pigment density, for reducing oxidative stress, or for treating or arthritis, comprising: administering[[,]] to a dietary supplement consumer or patient in need thereof, a therapeutically effective amount of the solubilizate according to claim 35.  

48 – 57.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled and definite and clear.  Aquanova AG (DE 202012012130 U1), Applicants’ earlier work, discloses a composition that is a microemulsion concentrate comprising curcumin (a natural medicine compound extracted from plants) in an amount of 70 g of powder (at 95% purity) and polysorbate 80 in an amount of 930 g.  A second composition comprises 106 g of curcumin powder (at 95% purity) and 894 g of polysorbate 80.  The microemulsion is a carrier that provides bioavailability, as curcumin is water-insoluble.  The concentration of curcumin in the composition is 6-7.5% by weight, up to 10% by weight.  The composition comprises micelles of 5 – 40 nm.  See paragraphs 1-5, 23 and 28.  The total volume of the microemulsions is not indicated and may be Aquanova’s proprietary information.  Thus, it is not known how much water is in the microemulsion.  Nevertheless, the composition does not comprise additional natural medicine ingredients, as in the instant claims.
Liao et al. (CN 104720070 A), an English machine translation of which is referred to, as Examiner cannot read Chinese, disclose an oil-in-water microemulsion comprising polysorbate 80 (in a ratio between 9:1 and 4:1 with coconut oil as the oil phase) and liphophilic functional 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.